FILED

APR 3 0 2012
UNITED STATES DISTRICT COURT clerk u s D_ '
FC)R THE DISTRICT OF COLI)MBIA com tarihe’?f!é?$f§ §?'é'f,'»`.'.‘.'$§l'a

)

Margaret Kathleen Nickerson-Malpher, )
)

Plaintiff, )

)

v. ) Civil Action No.  

)

United States of America et al. , )
)

Defendants. )

)

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcrofl v. Iqbal, 129 S.Ct. 1937, 1950 (2()09); Cl`ralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Calzfano, 75

F.R.D. 497, 493 (D.D.C. 1977).

Plaintiff is a resident of Littleton, l\/Iassachusetts, suing the United States and the State of
Maine, but she has stated no facts from which a claim may be gleaned. The complaint is
captioned "Take J udicial Notice and Administrative Notice: In the Nature of a Writ of Error
Coram Nobis, and a Demand for Dismissal for Failure to State the Proper Jurisdiction and
Venue." lt consists mostly of incomprehensible and disjointed statements and a recital of various
federal laws. Plaintiff claims, inter alia, to be "placing a Demand for jurisdiction and venue
change under new discovery of information of fraud and failure of disclosure by the Court, the
Prosecutor & District attorney, and, therefore dismissal of charges, with prejudice, . . . because of
fraud placed upon the court." Compl. at 3. She does not identify the court in which such
"charges" were brought or state why this Court would have any authority to dismiss the charges.
The complaint simply fails to present any notice of a claim or a basis for federal court

jurisdiction. A separate Order of dismissal accompanies this Memorandum Opinion.

'¥L United States District Judge z

Date:April  ,2012